COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 TRINITY DRYWALL SYSTEMS, LLC,                                   No. 08-12-00041-CV
                                                 §
                              Appellant,                            Appeal from the
                                                 §
 v.                                                                67th District Court
                                                 §
                                                               of Tarrant County, Texas
 TOKA GENERAL CONTRACTORS,                       §
 LTD AND VINEYARD VILLAGE, MSV,                                  (TC# 67-240386-09)
 LLC.,                                           §
                              Appellees.


                                 MEMORANDUM OPINION

       Pursuant to TEX.R.APP.P. 42.1, Appellee, Toka General Contractors, Ltd., has moved to

dismiss its cross-appeal against Appellant, Trinity Drywall Systems, LLC. Appellant does not

oppose Appellee’s motion. Concluding that dismissing Appellee’s cross-appeal against

Appellant will not prejudice Appellant, we grant the motion and dismiss the cross-appeal. See

TEX.R.APP.P. 42.1(b)(the court may dispose of a severable portion of the proceeding if disposal

will not prejudice the remaining parties). Because there is no agreement between the parties as to

costs and Appellee is seeking relief in its role as Cross-Appellant, we assess costs against

Appellee. See TEX.R.APP.P. 42.1(d)(absent agreement of the parties, the court will tax costs

against the appellant).


May 16, 2012
                                              CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ